DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first/ inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards the newly added limitations, the examiner respectfully disagrees.  As described in the art rejection below, Caveney et al. teaches a platen 122 in Fig. 1.  The platen 122 opposes the print head.  The platen 122 is not part of the cartridge nor inside the cartridge and therefore reading on the claimed “does not house the platen”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when a user, in a state in which the ribbon cartridge 101 and the substrate cartridge A are attached to the ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. (2008/0080918) in view of Heyse et al. (7,097,372).

	With respect to claim 1, Caveney et al. teaches in Fig. 1 a substrate cartridge (102) that is attachable, with a ribbon cartridge (204) and a platen (122), having an ink ribbon [0041], to a cartridge attachment portion (106) of a tape printer (Fig. 1) for performing printing on a tape 
	Caveney et al. remains silent regarding the substrate cartridge does not house the ink ribbon.
	Heyse et al. teaches in Fig. 1 a similar substrate cartridge (2) does not house an ink ribbon (12) and does not house the platen.
It would have been obvious to one of ordinary skill in the art before the effective filing the instant invention to modify the substrate cartridge such that the ribbon portion within the cartridge is a separate housing from the substrate cartridge as taught by Heyse et al. because such a modification allows for a more versatile cartridge allowing for different medium width to be installed without the need of different cartridge for different width mediums, Col. 2 lines 3-5.

	With respect to claim 2, Caveney et al. teaches in Fig. 1 the substrate cartridge (102) wherein the cartridge attachment portion (106) has an engagement projection (510), and the substrate holder (i.e. slot) has an engagement portion (i.e. an electrical connection [0060] between the 508 and the printer) that engages with the engagement projection (510) when the substrate cartridge (102) is attached to the cartridge attachment portion (106).

With respect to claim 3, Caveney et al. teaches in Fig. 1 the substrate cartridge (102) wherein the engagement portion (i.e. the electrical connection between 508 and the printer) is an engagement hole (i.e. slot) that receives the engagement projection (510) when the substrate cartridge (102) is attached to the cartridge attachment portion (106).

With respect to claim 4, Caveney et al. teaches in Fig. 1 the substrate cartridge (102) wherein the circuit substrate (508, is capable of storing) a feed-amount upper limit value, which is an upper limit value of an amount by which the tape (208) is to be fed, as the tape information (i.e. feed control for a specific installed cassette [0048]), and the feed-amount upper limit value is (capable of being) a value at least twice a length of the tape.  
Note: the examiner would like to point out that the information stored on the substrate does not structurally define the substrate itself, but rather reads as an intended use limitation of the circuit substrate; as what is stored on the substrate does not further differentiate the substrate structure over the prior art.  The structure of Caveney et al. is capable of having a feed amount stored thereon, where a value of the feed amount is capable of being at least twice a length of the tape and used to control the printer.

With respect to claim 5, Caveney et al. teaches in Fig. 1 the substrate cartridge (102) wherein the circuit substrate (508, is capable of storing) tape width information, tape material information, and cutting information for a specific type of tape (i.e. data for a specific installed cassette [0048]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ron Jacobs (2014/0226169) which teaches two separate cassettes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW G MARINI/Primary Examiner, Art Unit 2853